Citation Nr: 1233371	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for residuals of a head injury.  

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to May 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Buffalo, New York Regional Office (RO). 

The issues of entitlement to service connection for residuals of a head injury and for degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for residuals of a head injury was first denied in July 1971 on the basis that there was no evidence that the Veteran was then suffering from such residuals.  The Veteran did not appeal that decision.  

2.  The evidence presented since the previous denial raises a reasonable possibility of substantiating the Veteran's claim for service connection.  


CONCLUSIONS OF LAW

1.  The prior RO decision of July 1971 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented to reopen the Veteran's claim for service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the Board has determined that the Veteran's claim for service connection should be reopened.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

II.  New and Material Evidence Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for residuals of a head injury.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.  For the reasons that follow, the Board finds that new and material evidence has been submitted, and his claim shall be reopened.  

A brief history of the Veteran's claim is instructive.  The Veteran's service treatment records show that he was injured in a Jeep accident in November 1969.  The Veteran first sought service connection for his residuals of a head injury in June 1971.  In July 1971, the RO denied the Veteran's claim, finding no evidence that the Veteran was currently suffering from residuals of a head injury.  

The Veteran did not file a notice of disagreement with the July 1971 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 1971 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  

In January 1982, the Veteran again sought service connection for a head and neck injury.  In March 1982, the RO denied the Veteran's claim, finding that he had not submitted new and material evidence sufficient to reopen his claim.  The Veteran again attempted to reopen his claim in December 1994.  In March 1995 and April 1996, the Veteran was informed that since he did not submit any additional evidence, his claim would remain denied.  

The claim at issue here originates with an August 2008 claim to reopen.  In a March 2009 rating decision, the RO determined that new and material evidence sufficient to reopen the Veteran's claim had not been submitted.  The Veteran filed a timely Notice of Disagreement, and he participated in an informal conference in February 2010.  A March 2010 Statement of the Case again declined to reopen the Veteran's claim.  After the Veteran submitted more evidence, the RO issued a Supplemental Statement of the Case in March 2010.  The Veteran thereafter filed a Substantive Appeal.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Under this framework, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim.  Again, the Veteran's claim was initially denied because there was no evidence that the Veteran was then suffering from residuals of a head injury.  In a July 2008 letter, John McCabe, MD, wrote that he had treated the Veteran for 8 years.  He stated that the Veteran suffered from neck discomfort, including a "cracking sensation when tilting his head from side to side."  Though this evidence does not definitively show that the Veteran is suffering from a specific head injury, it nonetheless does show that the Veteran currently suffers from some condition affecting his head.  

As this evidence was not available at the time of the Veteran's initial July 1971 denial or any of the other subsequent denials, it is new.  As it speaks to the reason for the previous final denial, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received, the Veteran's claim for service connection for residuals of a head injury is reopened; to this extent only, his appeal is granted.  


REMAND

Having reopened the Veteran's claim for service connection for residuals of a head injury, the Board must now determine whether service connection for that condition and for degenerative disc disease of the cervical spine (neck condition) is warranted.  For the reasons that follow, his claims shall be remanded.  

The evidence shows that the Veteran was involved in a car accident during his active service.  Though specific records regarding his accident have not been obtained (the RO sought additional records, but no records beyond what have been obtained are available), his service treatment records show that he underwent a skull X-ray in November 1969.  The Veteran's April 1971 separation examination noted that the Veteran was in a car accident in November 1969.  It found that though the Veteran suffered lacerations of the scalp, he was not suffering from any present complications.  

Letters from the aforementioned Dr. McCabe indicate there may be a link between current disability and the Veteran's in-service accident.  While Dr. McCabe's opinion is too speculative to serve as the requisite nexus opinion for a grant of service connection, it is sufficient to trigger the need for a VA examination.  McLendon, 20 Vet. App. at 83 (the indication requirement is a "low threshold" and may be satisfied by a speculative medical opinion).  The Veteran has not undergone such an examination, necessitating a remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of the Veteran's claimed conditions.  The examiner should review the Veteran's claims file - including his service records - and should indicate in the report provided that this review was accomplished.  

After examining the Veteran, the examiner is asked to answer the following questions:

A) From what, if any, current neck condition and head injury residuals does the Veteran currently suffer?

B) Is it at least as likely as not that the Veteran's current neck condition and head injury residuals are related to his active service, including his November 1969 car accident?  In answering this question, please acknowledge and discuss any statements from the Veteran regarding his in-service accident.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The RO shall then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


